Case: 5:20-cv-00496-JMH Doc #: 61 Filed: 08/10/21 Page: 1 of 7 - Page ID#: 1650



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

HANNA ALBINA and AUSTIN               )
WILLARD, individually and on          )
behalf of others similarly            )
situated,                             )            Civil Case No.
                                      )           5:20-cv-496-JMH
        Plaintiffs,                   )
                                      )         MEMORANDUM OPINION
v.                                    )              AND ORDER
                                      )
THE ALIERA COMPANIES, INC.,           )
et al.,                               )
                                      )
        Defendants.                   )

                                     ***

        This matter comes before the Court on the Parties’ briefs

regarding whether this action should be stayed in its entirety due

to Defendant Trinity Healthshare, Inc.’s bankruptcy proceedings.

[DE 59; DE 60]. Previously, the Court directed the Parties to file

a joint status report indicating whether they believe it would be

efficient or preferable to continue forward with Defendants The

Aliera Companies, Inc. (“Aliera”) and Oneshare Health, LLC d/b/a

Unity Healthshare, LLC (“Unity”), who are not subject to the

bankruptcy stay, or whether this entire action should be held in

abeyance during the pendency of the bankruptcy proceedings. [DE

54]. After discussing the matter as directed, Aliera and Unity

agreed that a stay is appropriate, but Plaintiffs believed this

case should proceed against Aliera and Unity. See [DE 57]. The

Court    then   directed   the   Parties   to   file   simultaneous     briefs
Case: 5:20-cv-00496-JMH Doc #: 61 Filed: 08/10/21 Page: 2 of 7 - Page ID#: 1651



explaining their respective positions for why this case should or

should not be stayed in its entirety due to the intertwined nature

of both the claims and the briefing on the pending dispositive

motions. [DE 58]. Since this matter has been briefed, [DE 59; DE

60], the Court turns to the Parties’ arguments.

                               I. DISCUSSION

     While the Court agrees with Plaintiffs that “the automatic

stay provision in 11 U.S.C. § 362 only applies to the debtor (here,

Trinity)” and, therefore, cannot be invoked by Aliera and Unity,

that does not mean the Court may not otherwise stay this matter

while Trinity’s bankruptcy proceedings are ongoing. [DE 59, at 2

(quoting Lynch v. Johns-Manville Sales Corp., 710 F.2d 1194, 1196

(6th Cir. 1983)). Indeed, “the power to stay proceedings is

incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. North

American Co., 299 U.S. 248, 254 (1936). When determining whether

to grant a stay, courts typically consider the following factors:

“(1) the need for a stay; (2) the stage of litigation; (3) whether

the non-moving party will be unduly prejudiced or tactically

disadvantaged; (4) whether a stay will simplify the issues; and

(5) whether burden of litigation will be reduced for both the

parties and the court.” Abington Emerson Capital, LLC v. Adkins,

No. 2:17-CV-143, 2018 WL 2454601, at *2 (S.D. Ohio June 1, 2018)

                                       2
Case: 5:20-cv-00496-JMH Doc #: 61 Filed: 08/10/21 Page: 3 of 7 - Page ID#: 1652



(citations omitted). The party seeking the stay “bears the burden

of showing both a need for delay and that ‘neither the other party

nor the public will suffer harm from entry of the order.’” Id.

(quoting Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio,

E. Div., 565 F.2d 393, 396 (6th Cir. 1977)).

     In the present case, Aliera asks the Court to stay this matter

pending the dismissal of Trinity’s bankruptcy proceedings because

(1) Aliera is inextricably intertwined with Plaintiffs’ claims

against Trinity; (2) Aliera’s role as administrator of Trinity’s

sharing program and indemnification provisions in the agreements

between   Aliera    and   Trinity    are   at   issue   in   the   bankruptcy

proceedings; (3) Aliera and Trinity would be prejudiced if Trinity

is not able to participate in the defense of Plaintiffs’ claims;

and (4) judicial economy and efficiency weigh in favor of granting

a stay. [DE 60]. Unity consents to Aliera’s request for a stay and

agrees that judicial economy and efficiency weigh in favor of a

stay, but Unity does not formally join Aliera’s brief because it

includes arguments and information regarding Aliera and Trinity’s

relationship that Unity is not familiar with. See id. at 1 n.1.

     Plaintiff alleges that Aliera administered health insurance

plans for Unity and Trinity, both of which purport to be healthcare

sharing ministries (“HCSM”), that were unauthorized and illegal

under Kentucky law. See [DE 1]. Aliera contends, “If Trinity and

Unity operate valid HCSM programs, then they are necessarily not

                                       3
Case: 5:20-cv-00496-JMH Doc #: 61 Filed: 08/10/21 Page: 4 of 7 - Page ID#: 1653



insurance, and Plaintiffs’ substantive counts fail. As to Trinity,

this issue is in the purview of the Bankruptcy Court.” [DE 60, at

4]. Specifically, Aliera asserts that whether “Trinity’s sharing

program is insurance . . . is an issue to be determined by the

Bankruptcy Court in allocating assets and determining sources of

the assets.” Id. at 6.

        Aliera further asserts that Trinity’s status as an HCSM is of

great     import   because      that     determination       affects     Aliera’s

indemnification claims. Id. at 5-6. Since the Bankruptcy Court

must decide the issue of whether Trinity’s sharing program is, in

fact, insurance, it is indisputable that a stay will simplify the

issues    before   this   Court     while    also    reducing   the    burden   of

litigation on issues stemming therefrom. By not granting the

request for a stay and opting to decide the pending Motions [DE

32; DE 33; DE 35] requesting either dismissal or arbitration, the

Bankruptcy     Court      and   this     Court       could   reach     different

determinations on the same issue. Moreover, if this Court were to

send this matter to arbitration while the bankruptcy proceedings

are ongoing, Trinity would be unable to participate in arbitration,

and the arbitrator could reach an inconsistent decision regarding

whether     Trinity’s     sharing      program      qualifies   as     insurance.

Accordingly, judicial economy and efficiency weigh in favor of

staying this matter in its entirety.



                                         4
Case: 5:20-cv-00496-JMH Doc #: 61 Filed: 08/10/21 Page: 5 of 7 - Page ID#: 1654



      While the Court acknowledges that the pending Motions [DE 32;

DE 33; DE 35] are fully briefed and require no discovery, the Court

disagrees with Plaintiffs’ argument that “it is better to decide

the   issue    now   rather    than   to       start   the   case   anew   following

resolution of the bankruptcy.” [DE 59, at 3]. Plaintiffs’ concerns

that the stay will result in a delay that prejudices Plaintiffs

are not entirely unfounded, but they are general concerns that

arise from any delay, such as witnesses becoming unavailable,

memories fading, and the dissipation of assets.                       Id. at 3-4.

However,      as   Aliera     correctly        asserts,      Trinity’s     bankruptcy

proceedings are pursuant to Subchapter V of Chapter 11 of the

Bankruptcy Code, which “was designed to expedite the bankruptcy

process for small business debtors to allow them to reorganize

quickly, inexpensively, and efficiently . . . .” [DE 60, at 2

(citing In re Seven Stars on the Hudson Corp., 618 B.R. 333, 336

(Bankr. S.D. Fla. 2020); In re Trepetin, 617 B.R. 841, 846-47

(Bankr. D. Md. 2020))].

      The same day Trinity filed its petition for bankruptcy, it

filed its plan of reorganization. [DE 60, at 2]. Thus, there is no

indication that the bankruptcy proceedings will take longer than

necessary or that Trinity is purposely delaying this matter.

Whatever delay results from the stay would be offset by the benefit

the Parties and Court would receive by the Bankruptcy Court

narrowing some of the issues. Any prejudice to Plaintiffs would be

                                           5
Case: 5:20-cv-00496-JMH Doc #: 61 Filed: 08/10/21 Page: 6 of 7 - Page ID#: 1655



minimal,    and    Plaintiffs        would       not   be    placed    at    a   tactical

disadvantage.

     On the other hand, if this matter is not stayed pending the

bankruptcy    proceedings,           and     assuming        the      bankruptcy         stay

pertaining    to     Trinity    is    no     impediment       to    Aliera       procuring

information    from    Trinity       for     Aliera’s       defense,    as   Plaintiffs

claim, [DE 59, at 5], a decision limited to Aliera and Unity would

decide issues that affect Trinity. Since Trinity would be unable

to participate following this Court’s decision and prior to the

conclusion    of     the    bankruptcy           proceedings,      Trinity       would    be

prejudiced by its inability to appeal this Court’s decision or

otherwise defend itself either in this Court, the Sixth Circuit

Court of Appeals, or during arbitration. If Trinity can participate

again, depending on this Court’s decision, the Parties may be

forced to relitigate certain matters that were decided in Trinity’s

absence or participate in discovery twice. For the foregoing

reasons,

     IT IS ORDERED as follows:

     (1)    This     matter    is    STAYED       in   its    entirety      pending       the

termination of the automatic stay imposed by Defendant Trinity

Healthshare, Inc.’s bankruptcy proceedings; and

     (2) No later than fourteen (14) days after termination of the

automatic     stay     in     Trinity        Healthshare,          Inc.’s    bankruptcy



                                             6
Case: 5:20-cv-00496-JMH Doc #: 61 Filed: 08/10/21 Page: 7 of 7 - Page ID#: 1656



proceedings, the Parties shall file a joint status report with the

Court explaining the results of the bankruptcy proceedings.

     This 10th day of August, 2021.




                                       7
